FILED
                             NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAOLA FIDELIA GUTIERREZ-                         No. 10-71400
GONZALES,
                                                 Agency No. A070-808-758
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Paola Fidelia Gutierrez-Gonzales, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider and to reopen removal proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for an abuse of discretion the BIA’s denial of a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reconsider or to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th

Cir. 2008). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Gutierrez-Gonzales’s

motion to reconsider where she failed to allege any error of law or fact in the BIA’s

underlying decision. See 8 C.F.R. § 1003.2(b)(1). Gutierrez-Gonzales’s

contention that the BIA failed to provide a reasoned explanation for its decision is

not persuasive. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010)

(“[t]he [BIA] does not have to write an exegesis on every contention.”) (internal

quotations omitted).

      The BIA also did not abuse its discretion in denying Gutierrez-Gonzales’s

motion to reopen as untimely where the motion was filed over five years after the

BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Gutierrez-Gonzales failed to

present sufficient evidence to qualify for any of the regulatory exceptions to the

time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c).

      Finally, we lack jurisdiction to review the BIA’s refusal to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    10-71400